Title: To George Washington from Captain John Barry, 20 March 1778
From: Barry, John
To: Washington, George



Dr General
Wilmington [Del.] March 20th 1778

Inclosed You have an Invoice of the Goods taken from On Board the Schooner Alert & Ships Mermaid & Kitty the Intrenching Tools You mentioned are Stolen by the Inhabitants together with about one fourth Part of the Cargo taken out of the Vessels I Should Be much Obliged to Your Excellency to Appoint Some Person at Middletown or Order them there to purchase what things You may Judge Necessary for the Army as I wish they may have the Preference, the Capturers In general Expect the Articles to be sold at Publick sale in about ten days from this Date, I likewise Send You a Rough Draft of New York Island which Probably may Be of Service to You.
The Enemy have forty Sail of Vessels up Salem Creek & about thirty more On the Delaware abreast of the Creek they have from the Best information I Can collect about fifteen hundred Men Landed & am Satisfied their Intent is for Stock & forage Shall By the Earliest Opportunity Transmit to Your Excellency Every movement of the Enemy I Posibly Can Collect. Subscribe myself Your Excellencys Most Obednt Humbe Servt

John Barry

